Chief Justice Robertson*
delivered the opinion of the court.
This writ of error is prosecuted to reverse an order of the county court of Boone, establishing a road from “Big Bone Lick,” to Waggoner’s Ferry.
Sixteen errors have been assigned. We shall, however, notice only three of them, as by disposing of these, a consideration of the others will be rendered unnecessary.
I The report of the reviewers is defective.
1st. It docs not state the conveniences and inconveniences public and private, which would result from establishing the road. - °
. 2d. It shows that there was one established road from the Big Bone Lick, to Waggoner’s Ferry, and that the proposed new road, will, in pari-, be the old road. The order did not authorize such a report.
II The county court erred in refusing to hear parol evidence, to prove that the proposed road would be inconvenient and injurious, and would not be the shortest and best that might he made.
Such evidence was admissible, and proper. The report of the reviewers, if it had been such as the law requires, was not conclusive. It was the duty of the county court to hear other evidence, as it was offered; see II Dig. 1091; and Hubbard vs. Wickliffe, II Marshall, 503.
Marshall, for plaintiff.
Ill The order is insufficient. It does not require the reveiwers to report the conveniences and inconveniences, of the proposed road.
Wherefore, the order establishing the road, and that appointing reviewers, are reversed and set aside, and the cause remanded, with instlructions to quash thé report of the viewers.